           Case 2:21-cv-00420-GMN-DJA Document 21 Filed 04/22/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                        ***
      LEROY EDWARD DOOLEY,
4
                           Plaintiff,
5                                                           2:21-cv-00420-GMN-DJA
      vs.                                                   ORDER
6     NEWMONT USA LIMITED, a Delaware
      Corporation; DOES I-X; ROE BUSINESS
7
      ENTITIES I-X,
8                           Defendant.
9           Before the Court is the parties’ joint request to continue the Early Neutral Evaluation session
10   scheduled for April 29, 2021. (ECF Nos. 19 and 20).
11          The parties have given sufficient reason to continue the ENE.
12          Accordingly, and for good cause shown,
13          IT IS HEREBY ORDERED that the parties’ joint request to continue the Early Neutral Evaluation
14   session scheduled for April 29, 2021 (ECF Nos. 19 and 20) is GRANTED.
15          IT IS FURTHER ORDERED that the ENE scheduled for April 29, 2021, is VACATED.
16          IT IS FURTHER ORDERED that a video status conference hearing is scheduled for 10:00 AM,
17   June 22, 2021.
18          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
19   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
20   conference hearing by noon, June 21, 2021.
21          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
22          INSTRUCTIONS FOR THE VIDEO CONFERENCE
23          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
24   to the participants email provided to the Court.
25          • Log on to the call ten (10) minutes prior to the hearing time.
           Case 2:21-cv-00420-GMN-DJA Document 21 Filed 04/22/21 Page 2 of 2




1           • Mute your sound prior to entering the hearing.

2           • Do not talk over one another.

3           • State your name prior to speaking for the record.

4           • Do not have others in the video screen or moving in the background.

5           • No recording of the hearing.

6           • No forwarding of any video conference invitations.

7           • Unauthorized users on the video conference will be removed.

8

9           For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

10   code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

11   time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

12

13

14          DATED this 22nd day of April, 2021.
                                                                  _________________________
15                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25
